PER CURIAM.
Upon the State’s confession of error, the sentence of the defendant is reversed and the cause remanded to the trial court with directions that the trial court resentence the defendant to a term of years no greater than that permitted by Florida Rule of Criminal Procedure 3.701(d)(14). The trial court's basis for an upward departure from the guidelines was its conclusion that the defendant committed the crimes for which he was charged and acquitted. Such a basis, as the State has candidly conceded, is erroneous. Fla.R.Crim.P. 3.701(d)(ll); Tyner v. State, 491 So.2d 1228 (Fla. 2d *217DCA 1986); Mora v. State, 484 So.2d 621 (Fla. 2d DCA 1986).
Reversed and remanded.